Citation Nr: 1120249	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits for a dependent child in the amount of $1900.76, to include the underlying question of whether the overpayment was properly created.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to July 1997.

This appeal to the Board of Veterans' Appeals (Board) arises from December 2006 and February 2008 decisions of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that on his October 2007 Form 9, the Veteran requested a Board hearing in conjunction with his appeal challenging the underlying validity of his current debt.  The Veteran was then scheduled for a Board hearing at the RO on July 28, 2009.  However, the Veteran failed to appear for the hearing and did not indicate a desire to reschedule.  
  
The Board also notes that in a May 2008 statement, labeled as a "Notice of Disagreement", the Veteran expressed disagreement with an apparent reduction in payments by VA resulting from his younger son, D.S., no longer attending college.  Also, in a statement accompanying his August 2008 Form 9, the Veteran again makes reference to his payments being reduced due to D.S. no longer attending college and the Veteran appears to be indicating that an overpayment had been assessed.  However, the Board cannot locate any decision in the claims file which reduced the Veteran's benefits on account of D.S.'s changed educational status and/or assessed an overpayment because of this changed status.  Consequently, this matter is referred to the RO for appropriate action, to include issuance of a statement of the case, if a timely notice of disagreement has been filed by the Veteran in relation to an actual RO decision in this matter.   
 
The issues of entitlement to service connection for depression and entitlement to a rating in excess of 40 percent for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  On December 20, 2004, at the age of 19, the Veteran's son, S.S. stopped attending college at Liberty University.  

2.  From January 1, 2005 through November 30, 2006, the Veteran continued to receive VA compensation for S.S. as a dependent, resulting in an overpayment in the amount of $1900.76. 

3.  The Veteran and VA shared fault in the creation and continuation of the overpayment

4.  The monthly income received by the Veteran and his spouse exceeds their monthly household expenses.  

5.  The Veteran was unjustly enriched by the overpayment, and repayment of the debt will not result in undue hardship for the Veteran.   


CONCLUSIONS OF LAW

1.  The debt due to overpayment of compensation benefits for dependent child, S.S. during the period from January 1, 2005 through November 30, 2006, in the amount of $1900.76 was validly created.  38 U.S.C.A. §§ 1115, 5112, 5302 (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.962, 3.4, 3.401, 3.501 (2010).

2.  The recovery of the overpayment of VA disability compensation benefits in the amount of $1900.76 is not against equity and good conscience and, therefore, the criteria for waiver of the overpayment have not been met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.963(a), 1.965(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)). The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

Although the VCAA is applicable to many types of claims, it does not apply in a case such as this, where the issues on appeal involve the validity of a debt and potential waiver of a debt.  This is so because the statutory provisions pertaining to debts (and waivers of overpayment) are found outside of Chapter 51 of Title 38, United States Code, and because the creation of a debt is premised on the receipt of evidence demonstrating that a claimant has been overpaid: No "application for benefits" need be received.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) (indicating that the duties under the VCAA are triggered by the receipt of a claim, or an application for benefits); Lueras v. Principi, 18 Vet. App. 435, 437-38 (2004).

Notwithstanding that the provisions of the VCAA are inapplicable, the Board has reviewed this case to ascertain whether the Veteran has had a fair opportunity to present argument and evidence in support of his appeal.  The Board concludes that he has.  It appears from the record that the RO has obtained all potentially relevant records that are procurable, including all available records associated with the Veteran's son's educational history.   The Veteran has been has been apprised of the reasons for the RO's determinations, and has been given ample opportunity to identify and/or submit information and evidence in support of his appeal.  No further development action is necessary.   The Board finds that all information necessary to render a decision in the instant case is of record.   



II.  Factual Background

In a July 2003 request for approval of school attendance, the Veteran indicated that his son, S.S., was beginning college at a university starting in August 2003 and that the son expected to finish his studies in May 2007.  

In an April 2004 certificate of school attendance, the Veteran indicated that his son, S.S., was currently attending a community college and that the son expected to terminate his studies in 2008.  The Veteran also noted that the son had earlier attended a university.  

In a November 2004 letter, the RO notified the Veteran that it had determined that his service connected bilateral heel spurs had worsened in severity and that as a result, his benefits were being increased.  The letter noted that the Veteran was being paid as a Veteran with three dependents and that he would cease receiving benefits for S.S.'s dependency when S.S. completed school.  The letter also advised the Veteran to let VA know immediately if there was any change in the status of his dependents.  

In an August 2006 notice, the RO notified the Veteran that it previously had sent him a verification of school attendance in May 2006 but had not received a response.  Therefore, the RO was proposing to remove S.S. as a dependent from the Veteran's compensation award effective November 1, 2003, the first of the month following the time frame in which the RO was able to verify that S.S.'s school attendance.  A note on the file copy of this letter indicates that the Veteran's April 2004 certificate of school attendance did not indicate when S.S. stopped attending Liberty University or started attending Blue Ridge University.  Thus, the termination of the dependent status for S.S. was made retroactive to November 1, 2003, rather than to sometime in 2004 essentially because it was unclear whether S.S. had been attending school continuously after November 1, 2003.

In a September 2006 letter, the Veteran affirmatively requested that S.S. be removed as a dependent from his compensation award, noting that he did not want to receive any incorrect payments.  

In a December 2006 decision, the RO notified the Veteran that it was removing S.S. as the Veteran's dependent effective November 1, 2003 and that as a result it had reduced the Veteran's compensation benefits accordingly, as of that date.  

In a January 2007 financial status report, the Veteran reported a total net monthly income for him and his spouse of $4,908 and that their total monthly household expenses were $4,725.00.  The expenses included $1300 for a mortgage payment, $650.00 for food, $550.00 for utilities and heat, $780.00 in other living expenses and $1445.00 in monthly payments on credit card debts.  

A copy of a Declaration of the Status of Dependents dated, July 28, 2005, but sent to VA by the Veteran in January 2007, indicates that the Veteran reported that S.S., was born in September 1985, was living at home and was not in school.  

In a January 2007 statement, the Veteran indicated that he disagreed with the RO's action to reduce his benefits effective November 2003.  He indicated that an audit of his record would show that he had completed and returned every VA student attendance report sent to him since 2003, with the exception of the very last one sent to him in May 2006.  He noted that he did not complete the May 2006 form because he had already twice previously reported that S.S. had stopped attending school as of January 2005.  He also noted that the form clearly stated that if it was not returned than the benefit for the student would be discontinued, which is what he desired anyway as shown by his previous reports.  He indicated that he was disputing the debt that VA was indicating he owed as a result of continuing to be paid compensation for S.S. and he also requested waiver of this debt.  

In a March 2007 audit of the $3,748.00 overpayment, which had been assessed to the Veteran as a result of S.S.'s dependency status, the RO noted that the Veteran had been paid $30,936.00 for the time frame between November 1, 2003 and November 30, 2006 but that since VA had subsequently found that S.S. was no longer in school as of November 1, 2003, the Veteran should have only been paid $27,188.00.  Consequently, the overpayment of $3,748.00 had been properly assessed.  

In an August 2007 statement of the case, the RO asked that the Veteran provide exact information regarding S.S.'s school attendance.  The RO noted that once this information was received the RO could readjust the Veteran's award based on S.S.'s actual attendance.   

In his October 2007 Form 9, the Veteran indicated that he had appropriately informed the RO of S.S.'s school attendance over the years and that it appeared that the pertinent correspondence he had sent after November 2003 had been lost.  He noted that S.S. attended a university from August 2003 to December 2003 and then attended a community college from January 2004 to June 25, 2004 and from August 25, 2004 to December 20, 2004.  He also noted that VA was notified at least as early as July 2005 that S.S. was no longer in school.  Accordingly, any overpayment assessed to him was the result of administrative error on the part of VA.  

Along with his Form 9, the Veteran submitted a transcript showing that S.S. attended a community college in the both the spring and fall semesters of 2004.  It was noted that he was admitted as a transfer student effective November 25, 2003.  The Veteran also submitted a transcript showing the S.S. attended a university in the fall semester of 2003.  

In an October 2007 school attendance report, the Veteran confirmed that S.S. stopped attending college on December 20, 2004, the end of the 2004 fall semester.  

In a separate October 2007 statement, the Veteran indicated that he did notify VA in January 2005 that S.S. had stopped attending school and even so noted it on his application for VA benefits in May 2005.  

In a January 2008 decision, the RO noted that it had added S.S. back on to the Veteran's award from November 1, 2003 to the end of December 2004 and had removed him from the award effective January 1, 2005 based on S.S. terminating school in January 2005.  The RO noted that this action would reduce the amount of the Veteran's overpayment and that he would receive separate correspondence as to the new, lower amount of indebtedness. 

In the February 2008 decision, the Committee on Waivers and compromises found that waiver of the Veteran's remaining $1900.76 debt was not warranted.  The decision noted that the Veteran had submitted a financial status report that showed a small amount of surplus income, which could be used to repay the debt.  The decision also noted that the Veteran was receiving $1035 per month in compensation benefits so that withholding from this source could be used to repay the debt without hardship to the Veteran.  

In a March 2008 notice of disagreement, the Veteran indicated that he had reported S.S.'s school attendance in a timely manner.  He indicated that he informed VA in May 2005 that S.S. was living at home and was not in school and that he stated on the same form that he had two dependents and not 3.  

In an August 2008 statement accompanying his Form 9, the Veteran reiterated that he had submitted a VA form 674 pertaining to the status of S.S.'s school attendance every time he had received one.  He also noted that only after he had informed VA at least three times via the VA form 674 did VA react and find that he was overpaid.  Additionally, he indicated that VA did not consider the balancing of faults in conjunction with their decision not to grant waiver of the overpayment.  He contended that this balancing had been considered, it would have been forced to admit his own fault in not acknowledging his prior correspondence and in not timely reducing the Veteran's benefits in lieu of receipt of that correspondence.  Further, he once again noted that he informed VA in May 2005 that S.S. was no longer in school and that VA could have immediately stopped paying him for S.S. at that point.  

III.  Law and Regulations

A Veteran entitled to compensation based on disability evaluated as 30 percent or more disabling may be paid additional compensation on account of a dependent child.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2010); 38 C.F.R. § 3.4(b)(2) (2010).  VA law provides that the term, "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years or an illegitimate child; and is under the age of 18 years; or before reaching the age of 18 years, became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.   38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2010).

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (Apr. 24, 1998).  In order for the Board to determine whether an overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined by a Committee that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In essence, "equity and good conscience" means fairness to both the appellant and to the government.  "Equity and good conscience" involves a variety of elements.  The list of elements contained in the regulation is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is placed upon the elements of the fault of the debtor and undue hardship.  See 38 C.F.R. 
§ 1.965(a).

The elements to be considered pursuant to 38 C.F.R. § 1.965 are as follows: (1) Fault of the debtor. Where the actions of the debtor contribute to creation of the debt.  (2) Balancing of faults.  Weighing fault of the debtor against VA fault.  
(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.

IV.  Analysis

A.  Validity of the Debt

In the instant case, the Veteran has asserted that the underlying debt is invalid, essentially because he had informed VA that S.S. had stopped attending college but VA continued to pay the Veteran additional compensation on account of S.S. being considered a dependent child.  Although the Board understands the Veteran's assertion, it does not provide a basis for finding the underlying debt invalid.  Notably, it is clear from the record that S.S. stopped attending college as of December 20, 2004, at the age of 19.  It is also clear that the Veteran continued to be paid additional compensation on account of S.S. being considered a dependent child (i.e. based on S.S. being between the ages of 18 and 22 and continuing to pursue of a course of instruction at an approved educational institution).  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Thus, as it is clear that S.S. was not continuing to pursue a course of instruction from January 1, 2005 through November 30, 2006 and as it is clear that the Veteran received additional compensation for this time period due to VA's understanding that the instruction was continuing, it is firmly established that the Veteran was not entitled to this additional compensation.  Accordingly, the overpayment in the amount of $1900.76 that the Veteran received was properly created and the underlying debt owed to VA is valid.  38 U.S.C.A. §§ 5302, 5112(b)(10); 38 C.F.R. §§ 1.962, 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).
    

B.  Waiver 

At the outset, the Board notes that it is not affirmatively shown that there was any fraud, misrepresentation of bad faith involved with this case.  Consequently, it must be determined whether collection of the valid debt would be against equity and good conscience.  

First, considering fault, the Board notes that the record shows that VA notified the Veteran in the November 2004 letter that that he was being paid as a Veteran with three dependents and that he would cease receiving compensation for S.S. when he terminated school.   The letter also informed him to be sure to notify VA right away if there was a change in the status of his dependents.    However, the record does not contain any documentation tending to indicate that the Veteran contemporaneously notified VA that S.S. had stopped attending college as of December 20, 2004.  The Veteran did claim in an October 2007 statement that he actually notified VA of the S.S.'s change of status in January 2005 statement but the record contains no documentation of such a notification and the Veteran, in his subsequent March 2008 Notice of Disagreement, specifically indicated that he informed VA in May 2005 that S.S. was not in school and did not mention anything about informing VA of the change in January 2005.  Given this inconsistency, the Board does not find the credible the Veteran's report of notifying VA of the status change in January 2005.   

Additionally, there is no indication from the record that the Veteran did not understand that his payments would be reduced when S.S. stopped attending school and the Veteran has not alleged that he lacked such understanding.  Thus, given that S.S. had stopped attending school as of December 20, 2004 but the Veteran continued to receive monthly benefit checks at a rate corresponding to a Veteran with three dependents, he should have known he was being overpaid.  Accordingly, the Board finds that in order to avoid continuing to get overpaid, as of the receipt of his January 2005 VA benefits check, the Veteran should have affirmatively contacted the RO by phone and/or in writing, to specifically notify VA that he was being overpaid.  By not doing so, and continuing to receive the monthly checks, he was at fault in the creation of his $1900.76 debt.  

The Board notes that the earliest documentation of record indicating that the Veteran informed VA that S.S. had stopped attending college, is the July 28, 2005 Declaration of Status of Dependents, which indicates that S.S. was currently living at home and was not in school, and that the Veteran was not currently claiming him as a dependent.  However, the Veteran has also referred to an earlier notation of S.S.'s dependency status that he made to VA in May 2005 on an application for compensation.  As there is no indication from the record that the May 2005 application was ever received or that the July 28, 2005 declaration was received in July 2005 or soon thereafter, as opposed to in January 2007, it is not possible for the Board to make a conclusive finding as to whether these items allegedly sent to the RO in May 2005 and July 2005 were actually received by the RO during that approximate time frame.  However, in light of the Veteran actually producing a copy of the July 2005 submission, and affording him the benefit of the doubt, the Board will assume that the May 2005 and July 2005 submissions were actually received during this approximate time frame.  Thus, as the submissions should have alerted VA that the Veteran was only claiming two dependents, his monthly benefit payment should have been reduced accordingly.  Consequently, VA bears some fault for the continuation of the Veteran's overpayment.  

Considering whether undue hardship is present, the Board notes that the Veteran has reported that the combined income of him and his spouse exceeds their monthly household expenses by $183.  Accordingly, the Board finds that collection of the debt would not deprive the Veteran or his family of basic necessities, assuming that it can be paid in small monthly installments.   Also, it is clear that by receiving the $1900.76 overpayment, the Veteran has been given a benefit to which he was not entitled.  As noted above, under the applicable VA regulations, these were funds the Veteran should not have received due to S.S. ceasing to be enrolled in school on December 20, 2004.  Accordingly, allowing the Veteran to keep this money by waiving the overpayment would amount to his unjust enrichment.  Moreover, the Board notes that give the fact that the Veteran was apparently aware that he was receiving benefits to which he was no longer entitled, he should have no to set aside such benefits for eventual repayment.  Additionally, collection of the debt does not defeat the purpose of VA compensation as it simply ensures that he receives the appropriate amount of money to which he is entitled under the VA compensation scheme.  Further, there is no evidence that the Veteran's reliance on the additional benefits received resulted in relinquishment of a valuable right or incurrence of a legal obligation.  Thus, he is not shown to have changed position to his detriment.

Accordingly, in sum, given that collection of the debt will not cause undue hardship; given that the Veteran was unjustly enriched by receiving the overpayment and given that the Veteran and VA share some level of fault, the Board finds that recovery of the overpayment would not be against equity and good conscience.   Accordingly, the criteria for waiver of the overpayment have not been met.
 

ORDER

The $1900.76 debt due to overpayment of compensation benefits for a dependent child during the period from January 1, 2005 through November 30, 2006 was validly created. 

Waiver of recovery of an overpayment of Department of Veterans' Affairs compensation benefits in the amount of $1900.76 is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a January 2009 rating decision, the RO denied the appellant's claims for service connection for depression, service connection for treatment purposes under 38 U.S.C., Chapter 17 and his claim for increase for low back disability.   Subsequently, in May 2009, the appellant submitted a notice of disagreement pertaining to the claims for depression and low back disability.  Thus, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims not before the Board at this time and will only be before the Board if the appellant files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Manlincon decision.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the appellant addressing the matters of entitlement to service connection for depression and entitlement to a rating in excess of 40 percent for low back disability, including citation to all relevant law and regulations pertinent to these claims.  The appellant must be advised of the time limit for filing a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


